DETAILED ACTION
This communication is response to the amendment filed 12/20/2021. Claims 1, 2, 8, 9, and 15 are pending and provided for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argued that none of the current prior arts discloses “classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy”, 
Shepherd discloses QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits (see Shepherd, ¶ 0089). Thus, Shepherd discloses “classifying the packet based on the quality of service” as claimed.
Shepherd further discloses that multicast packet forwarding using BIER requires that certain information carried with a packet be compared to information stored in bit-indexed forwarding tables at network nodes. For example, a packet forwarded using BIFT 800 of FIG. 8A should carry information including a packet bit array, a topology identifier such as an MT-ID or BIER sub-domain ID, a size or length value for the packet bit array, and a set identifier associated with the packet bit array (see Shepherd, embodiment of a BIER header format is shown in FIG. 9A. In the embodiment of FIG. 9A, packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918). Shepherd also discloses one embodiment of a BIER header format is shown in FIG. 9A. In the embodiment of FIG. 9A, packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918 (see Shepherd, ¶ 0093). Since the BIER header includes QOS field, thus, it will be obvious to one of ordinary skill in the art to use this control load balancing of packets based on load balancing requirement (e.g., Quality of Service ( QoS) requirement), thus the process of controlling quality of service is taking place. Shepherd also discloses QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others (see Shepherd, ¶ 0097). These fields of the BIER are obviously used to configured and control quality of service of the packet.
Thus, Shepherd discloses “classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0332422 to Ohta et al. (hereafter Ohta) in view of US Pub. 2015/0131660 to Shepherd et al. (hereafter Shepherd).

Regarding claim 1, Ohta discloses a method for controlling quality of service (see Ohta, Fig 12), comprising steps of: 
transmitting, by a network device, a packet (see Ohta, ¶ 0039: the base station 110 and the mobile station 120 transmit data by communication channel configured for the first wireless communication; ¶ 0044: the processing unit 112 renders transparent the quality of service information included in data transmitted to the mobile station 120 and transmits the data to the mobile station 120; ¶ 0114: an IP packet having an IP header 900 depicted in FIG. 9, for example, is transmitted; ¶ 0130: an IP packet 1201 is transmitted from the eNB 221 to the UE 211); and
classifying the packet based on the quality of service (see Ohta, ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data; ¶ 0076: The IP flow classified into the EPS bearers 241 to 24n is transmitted through a GPRS tunneling protocol (GTP) tunnel configured between nodes for example in an LTE network. The EPS bearers 241 to 24n are uniquely mapped to radio bearers 251 to 25n, respectively, for wireless transmission that takes QoS into account; ¶ 0101: In the case of transmitting an IP flow in the wireless communications system 200, IP flow filtering is carried out to handle each IP 
Ohta discloses using TOS field of packet to control the quality of service for the packet but does not explicitly disclose the idea of “control the quality of service for the 
However, Shepherd discloses classifying the packet based on the quality of service (see Shepherd, ¶ 0097: QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits) and performing a corresponding process on the packet to control the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy (see Shepherd, ¶ 0093: packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918; ¶ 0097: QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits. QOS field 906 is an 8-bit field in one embodiment),  
wherein the BIER- information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit-string, protocol field, and bit-forwarding BIER sub-domain ID, a size or length value for the packet bit array, and a set identifier associated with the packet bit array; ¶ 0093: one embodiment of a BIER header format is shown in FIG. 9A. In the embodiment of FIG. 9A, packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of performing a corresponding process on the packet to control the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy as taught by Shepherd and incorporate it into the system of Ohta to improve system performance through efficient resource utilization (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 2, Ohta in view of Shepherd discloses the method of claim 1, Shepherd discloses further comprising: before the classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet, by the network device, according to the BIER-information-based service quality strategy, acquiring, by the network device, the BIER-information-based service quality strategy from a controller device; or configuring, by the network device, the BIER-information-based service quality strategy (see Shepherd, ¶ 0031: "Network devices" as used herein includes various devices, such as routers, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as s system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,313,770 to Huschke et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464